Citation Nr: 0708384	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-36 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty for a total of three years 
and three months, including from December 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss.  In December 
2006, the veteran testified before the Board at a hearing 
that was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran contends that his currently diagnosed 
sensorineural hearing loss is the result of in-service duties 
involving the firing of 40 mm guns, or canons.  Additionally, 
the veteran specifically contends that the hearing loss in 
his left ear is the result of an incident in which he was 
knocked unconscious after he was directly underneath the 
front of a canon at the time it was fired.  To this effect, 
in support of his claim, the veteran submitted several 
statements from private audiologists which determine that the 
veteran's hearing loss is consistent with hearing loss 
sustained as a result of acoustic trauma but which do not 
specifically relate his hearing loss to acoustic trauma 
sustained in service.  

On VA audiological examination in November 2004, the veteran 
reported that he principally served as a naval hospital 
corpsman, but that while in Vietnam he also served as a 
loader of a 40 mm gun.  He reported an incident as a result 
of which he sustained a concussion and temporary deafness 
after he was directly underneath the front of a 40 mm gun at 
the time it was fired.  He additionally reported the onset of 
tinnitus at the time of the accident.  The veteran denied a 
post-service history of occupational noise exposure, but 
admitted to recreational noise exposure associated with 
hunting.  Audiological examination resulted in an assessment 
of normal hearing in the right ear, and moderate to severe 
sensorineural hearing loss in the left ear.  With regard to 
the veteran's claim of tinnitus, the examiner determined that 
because the veteran's service medical records did not reflect 
complaints of tinnitus or treatment following the alleged 
injury, there was insufficient information to determine 
whether his current complaints of tinnitus were related to 
service.  However, with regard to the veteran's claim for 
hearing loss, the examiner determined that because the 
veteran's service medical records did not reflect treatment 
for a concussion or deafness following the alleged accident, 
and the veteran had "essentially normal" hearing at the 
time of his separation from service, the examiner determined 
that it was less likely than not that his hearing loss was 
related to his period of active service.

In February 2005, a VA audiologist reviewed the veteran's 
claims folder and determined that based upon the audiometric 
data found in the file, it was not likely that the veteran's  
hearing loss began in service, as his exit audiogram 
indicated normal hearing sensitivity in the left ear.  
However, the examiner determined that based upon the opinion 
provided by the veteran, it was as likely as not that his 
tinnitus began in service.

In May 2005, the veteran's claims folder was again reviewed 
by the VA audiologist.  At this time, the audiologist stated 
that she agreed with the report of the veteran's private 
audiologist (who did not opine that the hearing loss was 
related to military noise exposure) that the veteran's 
hearing loss was likely caused by acoustic trauma.  However, 
because the veteran's hearing was normal on examination at 
separation from service, it was unlikely that his hearing 
loss was caused by acoustic trauma in service.

By a September 2005 rating decision, the RO granted service 
connection for tinnitus.  In determining that service 
connection for tinnitus was warranted, the RO stated that 
"although the service medical records contain no evidence of 
treatment for concussion resulting from a 40 mm gun, in the 
absence of overwhelming or convincing evidence that the 
incident did not happen, reasonable doubt is resolved and 
entitlement to service connection is granted."

In December 2006 testimony before the Board, the veteran 
reported that his service medical records did not reflect 
treatment for the injury sustained as a result of the firing 
of the 40 mm gun because, as a medical corpsman, he received 
"informal" treatment that was not recorded.  He 
additionally clarified the extent of his post-service noise 
exposure, which involved only occasional noise as a result of 
use of a chainsaw, or firing a rifle while hunting.  Given 
that he did not have a greater than average history of 
post-service noise exposure, and exposure to in-service noise 
sufficient to result in tinnitus was conceded in the December 
2005 rating decision, the veteran asserted that service 
connection for hearing loss related to the same incident 
which caused the tinnitus should be granted.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  While the veteran 
in this case has already been afforded a VA examination, and 
multiple opinions have been rendered, the Board finds that 
greater clarification is needed as to the distinction between 
any in-service noise exposure sufficient to result in 
tinnitus and in-service noise exposure that was insufficient 
to result in hearing loss, particularly given that the 
veteran's hearing was not technically "normal" on 
examination at separation, as has been stated by the various 
VA examiners.  To be sure, the veteran's hearing loss on 
separation from service was not of an extent to qualify as a 
disability for VA purposes.  See 38 C.F.R. § 3.385 (2006).  
Nevertheless, minimal hearing loss was demonstrated.  
Therefore, the Board finds that an opinion addressing whether 
the veteran's current hearing loss could be related to the 
minimal hearing loss demonstrated on examination at 
separation from service is necessary.  Additionally, the 
Board finds that the May 2005 determination that while the 
veteran's hearing loss was likely caused by acoustic trauma, 
it was not likely that it was caused by acoustic trauma 
sustained during service, was not supported by adequate 
rationale, given the veteran's lack of a significant history 
of post-service noise exposure.  This should be addressed on 
remand.
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
audiological examination for the 
purpose of ascertaining the current 
nature and severity of his hearing 
loss.  The claims folder should be made 
available to the medical professional 
providing the opinion for review in 
conjunction with rendering the opinion.

Based upon a review of the claims 
folder, the examiner should provide an 
opinion as to whether the veteran 
currently has sensorineural hearing 
loss that meets the criteria of 
38 C.F.R. § 4.85 (2006), and whether it 
is as likely as not (50 percent 
probability or greater) that any 
current sensorineural hearing loss is 
causally related to his period of 
active service, including exposure to 
hazardous noise.  The examiner should 
take into account the veteran's lack of 
a significant history of post-service 
noise exposure, and specifically 
address whether the veteran's current 
hearing loss may be related to the 
minimal hearing loss that was 
demonstrated on separation from 
service, and any reasons why his 
tinnitus may be presumed to be the 
result of acoustic trauma in service 
but his current hearing loss may not.  
Any opinions expressed by the examiner 
should be accompanied by a complete 
rationale.

The veteran should be advised of the 
consequences of his failure to report 
for a scheduled examination, pursuant 
to 38 C.F.R. § 3.655 (2006).

2.  Then, readjudicate the claim for 
service connection for bilateral 
hearing loss.  If the decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow him the appropriate opportunity 
for response.  Thereafter, return the 
case to the Board for the purpose of 
appellate disposition.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



